           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

ANTHONY L. PATTON                                             PLAINTIFF

v.                       No. 4:19-cv-119-DPM

RICHARD MURPHY,
Officer, Pulaski County Jail                              DEFENDANT

                                 ORDER
     The Court adopts Magistrate Judge Harris' s unopposed
recommendation, NQ 36.   FED.   R. CIV. P. 72(b) (1983 addition to advisory
committee notes).   Motion for summary judgment, NQ 30, granted.
Patton's complaint will be dismissed without prejudice.
     So Ordered.


                                        D.P. Marshall Jr.
                                        United States District Judge
